Case 3:20-cv-05222-JD Document 10-10 Filed 08/04/20 Page 1 of 6




             EXHIBIT J
In the NOW - About | Facebook
                             Case 3:20-cv-05222-JD Document 10-10 Filed 08/04/20 Page 2 of 6

                                                                                                         Email or Phone            Password
                                                                                                                                                                 Log In
                                                                                                                                  Forgot account?




         In the NOW
         @inthenow
         4.8M followers

         Kindness is dope.

         Home                     Followed by 4,852,385 people                                                                                 Like      Share

         Videos

         Events
                                  About                                                                                                                Suggest Edits

         Posts
                                   CONTACT INFO                                                          STORY
         About

         Community                     Call (844) 220-1811
                                                                                                          Our Story
         Photos                        m.me/inthenow
                                                                                                          In The NOW strives to build a community of mindful
         YouTube                       hello@maffick.media                                                media consumers around important, curious and
                                                                                                          purpose-driven content. ITN’s snackable short- and
         Twitter                       https://wearemaffick.com
                                                                                                          mid-format videos are made for sharing; they’re about
         Instagram                 MORE INFO                                                              what’s happening now, but not always what
                                                                                                          everyone’s talking about. Real-talk politics, in-your-
          Create a Page                Release Date                                                       face opinions, gripping social issues and mind-bendi...
                                       May 2016
                                                                                                          See More
                                       About
                                       Kindness is dope.

                                       Impressum
                                       Maffick is a Delaware limited liability company owned and
                                       operated by Anissa Naouai

                                       Email: Hello@Maffick.media
                                       Phone: +1 844 220 1811
                                       Location: Los Angeles, CA

                                       Company Overview
                                       Maffick amplifies brands via top notch visual storytelling. Our
                                       flagship channel “In the NOW” has achieved billions of views
                                       on Facebook with over four million ... See More

                                       A global digital platform for those on the move. News served
                                       hot with a side of smile. Straight up & right now. Be in touch.
                                       Be in the know. Be in the Now. Foll... See More

                                       Founding Date
                                       May 2016

                                       Awards
                                       Digiday Media Agency of 2019
                                       Shorty Awards Best Overall Facebook 2019
                                       Lovie Awards Best Viral Video 2018

                                       Social Media Agency ꞏ News & Media Website ꞏ
                                       Video Creator




1 of 2                                    https://www.facebook.com/pg/inthenow/about/?ref=page_internal
In the NOW - About | Facebook
                                  Case 3:20-cv-05222-JD Document 10-10 Filed 08/04/20 Page 3 of 6

          Pages     Businesses        Advertising/Marketing      Social Media Agency      In the NOW          About


          English (US) Español Français (France) 中文(简体) ‫ ﺍﻟﻌﺭﺑﻳﺔ‬Português (Brasil) 한국어 Italiano Deutsch िह ी 日本語

          Sign Up   Log In     Messenger        Facebook Lite    Watch    People     Pages       Page Categories      Places   Games     Locations   Marketplace
          Facebook Pay       Groups    Oculus      Portal   Instagram    Local     Fundraisers     Services     About    Create Ad     Create Page   Developers
          Careers   Privacy     Cookies     Ad Choices          Terms    Help


          Facebook © 2020




2 of 2                                                  https://www.facebook.com/pg/inthenow/about/?ref=page_internal
Waste-Ed - About | Facebook
                              Case 3:20-cv-05222-JD Document 10-10 Filed 08/04/20 Page 4 of 6

                                                                                                            Email or Phone          Password
                                                                                                                                                                 Log In
                                                                                                                                    Forgot account?




         Waste-Ed
         @GoWasteEd
         209K followers

         Sowing the seeds of
         sustainability ଼
                        ୀ‫و‬
                        ି
                        ା
                        ଽ ‫ي‬ୣ
                          ‫ى‬  ୦
                             ୥
                             ୤
         Instagram: @get.waste.ed
         https://www.instagram.co…

         Home

         Videos                      Followed by 209,638 people                                                                                  Like    Share

         Events

         Posts                       About                                                                                                              Suggest Edits

         About
                                      CONTACT INFO                                                          STORY
         Community

         Photos                           Call (844) 220-1811
                                                                                                             Why Waste-Ed?
                                          m.me/GoWasteEd
                                                                                                             Waste-Ed was created to drive change.
                                          waste-ed@maffick.media
                                                                                                             We focus on education and awareness about
                                          https://wearemaffick.com                                           sustainability, climate change and the environment.
                                                                                                             We want to provide people with the knowledge that
                                      MORE INFO                                                              they need, to feel empowered enough to make changes
                                                                                                             in their everyday lives.
                                          About
                                          Sowing the seeds of sustainability                                 See More
                                          ୀ
                                          ି
                                          ା
                                          ଽ
                                          ଼
                                          ‫ي‬
                                          ‫ى‬
                                          ‫و‬
                                          ୦
                                          ୥
                                          ୤
                                          ୣ
                                          Instagram: @get.waste.ed
                                          https://www.instagram.com/get.waste.ed

                                          TikTok: @getwasteed
                                          https://www.tiktok.com/@getwasteed

                                          Impressum
                                          Maffick is a Delaware limited liability company owned and
                                          operated by Anissa Naouai

                                          Email: Hello@Maffick.media
                                          Phone: +1 844 220 1811
                                          Location: Los Angeles, CA

                                          Company Overview
                                          Maffick amplifies brands via top notch visual storytelling. Our
                                          flagship channel “In the NOW” has achieved billions of views
                                          on Facebook with over four million loyal fans. We are a
                                          startup based Berlin where we have launched three new
                                          channels: “Waste-Ed” focuses on stories related to global
                                          sustainability. “Soapbox” takes on socio-political issues with
                                          commentary from progressive voices like Anissa Naouai,
                                          Rania Khalek and more.

                                          Awards
                                          Digiday Media Agency of 2019
                                          Shorty Awards Best Overall Facebook 2019

                                          Social Media Agency




1 of 2                                     https://www.facebook.com/pg/GoWasteEd/about/?ref=page_internal
Waste-Ed - About | Facebook
                                   Case 3:20-cv-05222-JD Document 10-10 Filed 08/04/20 Page 5 of 6

           Pages     Businesses        Advertising/Marketing      Social Media Agency      Waste-Ed       About


           English (US) Español Français (France) 中文(简体) ‫ ﺍﻟﻌﺭﺑﻳﺔ‬Português (Brasil) 한국어 Italiano Deutsch िह ी 日本語

           Sign Up   Log In     Messenger        Facebook Lite    Watch    People     Pages       Page Categories   Places   Games     Locations   Marketplace
           Facebook Pay       Groups    Oculus      Portal   Instagram    Local     Fundraisers     Services   About   Create Ad     Create Page   Developers
           Careers   Privacy     Cookies     Ad Choices          Terms    Help


           Facebook © 2020



         Waste-Ed
         @GoWasteEd
         209K followers

         Sowing the seeds of
         sustainability ଼
                        ୀ‫و‬
                        ି
                        ା
                        ଽ ‫ي‬ୣ
                          ‫ى‬  ୦
                             ୥
                             ୤
         Instagram: @get.waste.ed
         https://www.instagram.co…

         Home

         Videos

         Events

         Posts

         About

         Community

         Photos




2 of 2                                                  https://www.facebook.com/pg/GoWasteEd/about/?ref=page_internal
Soapbox - About | Facebook
                               Case 3:20-cv-05222-JD Document 10-10 Filed 08/04/20 Page 6 of 6

                                                                                                                        Email or Phone               Password
                                                                                                                                                                                       Log In
                                                                                                                                                     Forgot account?




         Soapbox
         @SoapboxStand
         317K followers

         Not news. Unpopular
         opinions expressed loudly.
         Affiliated with RT.             Followed by 317,221 people                                                                                               Like         Share

         Home

         Videos                          About                                                                                                                                Suggest Edits

         Posts
                                          CONTACT INFO                                                                 STORY
         About
                                                Call (844) 220-1811
         Community
                                                                                                                           Our story
         Photos                                 m.me/SoapboxStand
                                                                                                                           We have opinions. We have empathy. We see the
                                                soapbox@maffick.media                                                      ridiculous and we strike back with satire. We
                                                                                                                           question. We doubt. We check the facts. And then we
                                          MORE INFO
                                                                                                                           climb up onto our soapbox and we make our voices
                                                                                                                           heard. Loud and clear.
                                                About
                                                Not news. Unpopular opinions expressed loudly. Affiliated                  See More
                                                with RT.

                                                Impressum
                                                Maffick is a Delaware limited liability company owned and
                                                operated by Anissa Naouai

                                                Email: Hello@Maffick.media
                                                Phone: +1 844 220 1811
                                                Location: Los Angeles, CA

                                                Company Overview
                                                We have opinions. We have empathy. We see the ridiculous
                                                and we strike back with satire. We question. We doubt. We
                                                check the facts. And then we climb up onto ou... See More

                                                Awards
                                                Digiday Media Agency of 2019
                                                Shorty Awards Best Overall Facebook 2019

                                                Video Creator ꞏ Digital Creator ꞏ News & Media
                                                Website



                                      Pages      Public Figure      Video Creator        Soapbox      About


                                      English (US) Español Français (France) 中文(简体) ‫ ﺍﻟﻌﺭﺑﻳﺔ‬Português (Brasil) 한국어 Italiano Deutsch िह ी 日本語

                                      Sign Up     Log In     Messenger       Facebook Lite    Watch     People     Pages       Page Categories   Places   Games        Locations   Marketplace
                                      Facebook Pay         Groups   Oculus      Portal    Instagram    Local     Fundraisers     Services   About   Create Ad     Create Page      Developers
                                      Careers     Privacy     Cookies    Ad Choices          Terms     Help


                                      Facebook © 2020




1 of 1                                          https://www.facebook.com/pg/SoapboxStand/about/?ref=page_internal
